Citation Nr: 0607209	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  05-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for bronchial asthma and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed May 1978 RO decision denied the veteran's 
claim of entitlement to service connection for bronchial 
asthma and chronic bronchitis.

2.  In January 2004, an application to reopen the issue of 
entitlement to service connection for bronchial asthma and 
chronic bronchitis was received.

3.  Evidence associated with the claims file since the 
unappealed May 1978 RO decision does not raise a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for bronchial asthma and 
chronic bronchitis.


CONCLUSION OF LAW

The evidence received since the unappealed May 1978 RO 
decision is not new and material, and the claim of 
entitlement to service connection for bronchial asthma and 
chronic bronchitis is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated February 2004, prior to the initial VA 
adjudication of the veteran's application, of the information 
and evidence needed to substantiate and complete his 
application for reopening the claim of entitlement to service 
connection for bronchial asthma and chronic bronchitis.  The 
letter also informed the veteran that VA would obtain all 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, in the case of the application to reopen the issue of 
entitlement to service connection for bronchial asthma and 
chronic bronchitis, the VCAA explicitly provides that 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  However, VA has a duty, in order to assist the 
veteran, to obtain records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
have been associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified what evidence had 
been received.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A(b).  The 
Board also notes that although the veteran was not examined 
for the purpose of addressing his claim to reopen the issue 
of entitlement to service connection for bronchial asthma and 
chronic bronchitis, VA is not required to provide such an 
examination for an application to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  Service connection may be established for disability 
resulting from disease or injury incurred in military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may still be granted 
for a preexisting disorder if the disability was aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(c).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002). 

In an unappealed May 1978 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bronchial asthma and chronic bronchitis on the basis that 
bronchial asthma and chronic bronchitis preexisted military 
service and were not aggravated therein.
 
The veteran did not file a notice of disagreement after the 
May 1978 denial of his claim for service connection for 
bronchial asthma and chronic bronchitis.  The May 1978 RO 
decision thus became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the May 1978 RO decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his claim to reopen in January 2004, the 
amended regulation is applicable here.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The evidence of record at the time of the May 1978 rating 
decision consisted of the veteran's service medical records.  
Service medical records reveal that a Medical Board dated in 
August 1975 recommended the veteran be discharged from 
military service as he did not meet the minimum standards for 
enlistment or induction.  The veteran reported that had 
chronic sputum production and frequent bouts of upper 
respiratory infections since the age of twelve, when he began 
smoking.  The veteran stated that he relayed this information 
to his recruiters and examiners, but it was not found 
disqualifying.  The Medical Board records indicate he first 
presented to medical care during the third phase of his 
training period with the chief complaint of severe paryoxisms 
of coughing often leading to emesis.  These symptoms were 
most notable following the gas chamber tests.  Chest x-rays 
showed early emphysema.  Pulmonary function tests showed no 
restrictive disease but moderate expiratory obstruction was 
shown and improved with bronchodilators.  The diagnoses were 
bronchial asthma and chronic bronchitis, that existed prior 
to service entrance, and were not aggravated by military 
service.

Evidence of record received since the May 1978 RO decision 
includes the veteran's statements in the claim to reopen 
received in January 2004 and the notice of disagreement 
received in December 2004.  The veteran's statement in the 
January 2004 application restates evidence considered in the 
May 1978 RO decision but denies that he had bronchial asthma 
and chronic bronchitis prior to service enlistment.  The 
veteran's statement in the December 2004 notice of 
disagreement restates the evidence considered in the May 1978 
RO decision.

The evidence received since the May 1978 RO decision is new 
in that these statements were not of record at the time of 
the 1978 decision.  However, this evidence is redundant of 
evidence previously considered.  Further, the newly submitted 
evidence fails to establish that the veteran's bronchial 
asthma and chronic bronchitis did not preexist military 
service, or more importantly, that they were aggravated by 
his active military service.  The veteran's statement in the 
January 2004 claim disputes the prior determination that his 
bronchial asthma and chronic bronchitis preexisted military 
service.  However, the veteran's statements are not competent 
evidence as to medical determinations.  See Warren v. Brown, 
6 Vet. App. 4, 6 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the veteran's statements are not new and 
material as they do not raise a reasonable possibility of 
substantiating the claim.

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for bronchial asthma and chronic 
bronchitis.  Moreover, as new and material evidence to reopen 
his finally disallowed claim has not been submitted, the 
benefit of the doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for bronchial asthma and chronic bronchitis is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


